968 F.2d 1221
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ed JONES, Plaintiff-Appellant,v.PEABODY COAL COMPANY, d/b/a Big Sky Mine of Rosebud County,Montana, Defendant-Appellee
No. 91-35439.
United States Court of Appeals, Ninth Circuit.
July 13, 1992.

ORDER
Before ALARCON, RYMER and T.G. NELSON, Circuit Judges.


1
We affirm for the reasons stated in Judge Jack D. Shanstrom's Memorandum and Order filed February 25, 1991.